     Case 3:20-cv-02343-JLS-DEB Document 37 Filed 12/16/20 PageID.37 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BACKCOUNTRY AGAINST DUMPS;                         Case No.: 20-CV-2343 JLS (DEB)
     DONNA TISDALE; and JOE E.
12
     TISDALE,                                           ORDER GRANTING JOINT
13                    Plaintiffs,                       MOTION TO EXTEND TIME
                                                        FOR FEDERAL DEFENDANTS
14   v.                                                 TO FILE RESPONSIVE PLEADING
15
     UNITED STATES BUREAU OF INDIAN
                                                        (ECF No. 27)
16   AFFAIRS; DARRYL LACOUNTE, in his
     official capacity as Director of the United
17
     States Bureau of Indian Affairs; AMY
18   DUTSCHKE, in her official capacity as
     Regional Director of the Pacific Region of
19
     the United States Bureau of Indian Affairs;
20   UNITED STATES DEPARTMENT OF
     THE INTERIOR; DAVID BERNHARDT,
21
     in his official capacity as Secretary of the
22   Interior; and TARA SWEENEY, in her
     official capacity as Assistant Secretary of
23
     the Interior for Indian Affairs,
24                   Defendants.
25
26   TERRA-GEN DEVELOPMENT
     COMPANY, LLC,
27
                    Intervenor-Defendant.
28

                                                    1
                                                                             20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 37 Filed 12/16/20 PageID.38 Page 2 of 2



1          Presently before the Court is the Parties’ Joint Motion to Extend Time for Federal
2    Defendants to File Responsive Pleading (“Joint Mot.,” ECF No. 27). This action was
3    transferred from the U.S. District Court for the Eastern District of California on December
4    1, 2020, see ECF No. 25, and ultimately was reassigned to this Court on December 14,
5    2020, see ECF No. 36.
6          Meanwhile, the deadline for Defendants the United States Bureau of Indian Affairs,
7    Darryl Lacounte, Amy Dutschke, the United States Department of the Interior, David
8    Bernhardt, and Tara Sweeney (collectively, “Federal Defendants”) to respond to Plaintiffs
9    Backcountry Against Dumps, Donna Tisdale, and Joe E. Tisdale’s (collectively,
10   “Plaintiffs”) Complaint was December 4, 2020. See Joint Mot. at 1. On December 3, 2020,
11   the Parties filed the present Motion, indicating that, “due to the transfer and the significant
12   caseloads of [Federal Defendants’] counsel,” good cause exists to extend Federal
13   Defendants’ deadline to respond by thirty days to January 4, 2021. Id. at 1–2.
14         Good cause appearing, the Court GRANTS the Joint Motion. Federal Defendants
15   SHALL RESPOND to Plaintiffs’ Complaint on or before January 4, 2021.
16         IT IS SO ORDERED.
17   Dated: December 16, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 20-CV-2343 JLS (DEB)
